 1   MARK L. HOGGE (Pro Hac Vice)
     KIRK R. RUTHENBERG (Pro Hac Vice)
 2   NICHOLAS H. JACKSON (SBN 269976)
 3   KEVIN GREENLEAF (SBN 256896)
     RAJESH C. NORONHA (Pro Hac Vice)
 4   DENTONS US LLP
     1900 K Street, N.W.
 5   Washington, DC 20006
     Telephone: (202) 408-6400
 6   Facsimile: (202) 496-7756
 7   Email: mark.hogge@dentons.com
     Email: kirk.ruthenberg@dentons.com
 8   Email: nicholas.jackson@dentons.com
     Email: kevin.greenleaf@dentons.com
 9   Email: rajesh.noronha@dentons.com
10
     JENNIFER D. BENNETT (SBN 235196)
11   DENTONS US LLP
     One Market Plaza,
12   Spear Tower, 24th Floor
     San Francisco, CA 94105
13   Telephone: (415) 267-4000
     Facsimile: (415) 267-4198
14
     Email: jennifer.bennett@dentons.com
15
     Attorneys for Plaintiff
16   Synchronoss Technologies, Inc.
17                          IN THE UNITED STATES DISTRICT COURT
18                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
19                                           OAKLAND DIVISION
20    SYNCHRONOSS TECHNOLOGIES,                      Case No. 4:16-cv-00119-HSG-KAW
      INC.,
21                                                  UNOPPOSED MOTION TO WITHDRAW
                                      Plaintiff,    PATRICK DOLL AS COUNSEL OF
22
                                                    RECORD AND ORDER
             vs.
23                                                  Judge: Hon. Haywood S. Gilliam, Jr.
      DROPBOX, INC.,
24
                                      Defendant.
25

26

27

28
                                                 -1-
                          MOTION RE WITHDRAWAL OF COUNSEL PATRICK DOLL
                                   CASE NO. 4:16-CV-00119-HSG-KAW
 1        Pursuant to the Northern District of California’s Civil Local Rule 11-5(a), Plaintiff
 2   Synchronoss Technologies, Inc. (“Synchronoss”) respectfully requests that Patrick Doll be
 3   withdrawn as counsel of record for Synchronoss in this matter. Pursuant to Civil Local Rule 11-
 4   5(a), all parties in this matter have been notified. Counsel for defendant Dropbox, Inc. has
 5   indicated they do not oppose this motion. After November 15, 2019, the undersigned will no
 6   longer be a lawyer with the law firm Dentons US LLP, and will no longer participate in this
 7   litigation. Dentons US LLP will continue to serve as counsel of record for Synchronoss and all
 8   future correspondence and papers in this action should continue to be directed to counsel of
 9   record at Dentons US LLP.
10        Pursuant to Civil Local Rule 11-5, Synchronoss requests that the Court allow Patrick Doll to
11   withdraw his appearance as counsel of record for Synchronoss in the above-captioned action. A
12   proposed order is submitted herewith.
13

14   Dated: November 13, 2019                     DENTONS US LLP
15
                                                  By     /s/ Jennifer D. Bennett
16                                                JENNIFER D. BENNETT (SBN 235196)
                                                  DENTONS US LLP
17
                                                  One Market Plaza,
18                                                Spear Tower, 24th Floor
                                                  San Francisco, CA 94105
19                                                Telephone: (415) 267-4000
                                                  Facsimile: (415) 267-4198
20                                                Email: jennifer.bennett@dentons.com
21                                                MARK L. HOGGE (Pro Hac Vice)
                                                  NICHOLAS H. JACKSON (SBN 269976)
22                                                DENTONS US LLP
                                                  1900 K Street, NW
23                                                Washington, D.C. 20006
                                                  Telephone: (202) 496-7500
24                                                Facsimile: (202) 496-7756
                                                  E-mail: mark.hogge@dentons.com
25                                                E-mail: nicholas.jackson@dentons.com
26                                                Attorneys for Plaintiff
                                                  Synchronoss Technologies, Inc.
27

28
                                                 -1-
                          MOTION RE WITHDRAWAL OF COUNSEL PATRICK DOLL
                                   CASE NO. 4:16-CV-00119-HSG-KAW
                                                ORDER
 1

 2        Having considered the request of Synchronoss Technologies, Inc. (“Synchronoss”) to allow
 3   Patrick Doll to withdraw his appearance as counsel of record for Synchronoss in this action.
 4

 5   IT IS HEREBY ORDERED that:

 6   1. Synchronoss’s request is GRANTED; and

 7   2. Patrick Doll is relieved as counsel of record for Synchronoss.
 8        IT IS SO ORDERED.
 9
     DATED:        11/14/2019
10
                                                      Hon. Haywood S. Gilliam, Jr.
11                                                    United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          CERTIFICATE OF SERVICE
